Citation Nr: 1532601	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a stroke or cerebrovascular accident (CVA) as secondary to service-connected coronary artery disease, type II diabetes mellitus, and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1966 to August 1968.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with Veterans Benefits Management System (VBMS).  

In March 2014, the Board issued a decision restoring secondary service connection for nephropathy with hypertension; denying a compensable evaluation for bilateral hearing loss; and granting entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  The Veteran did not file a motion for reconsideration, vacatur, or clear and unmistakable error (CUE) in that decision.  Nor did he appeal that decision to the Court.  As such, these issues are no longer before the Board.  

In addition, in March 2014, the Board remanded the issue of entitlement to service connection for a stroke or cerebrovascular accident (CVA) as secondary to service-connected coronary artery disease, type II diabetes mellitus, and hypertension, for further development.  The case has since been returned to the Board for appellate review.  

In a July 2015 post-remand brief in VBMS, the Veteran's representative provided argument for two other service connection issues.  In particular, the representative listed the issues of entitlement to service connection for a disability manifested by muscle spasms on the right side and for a seizure disorder.  However, this brief appears to be in error, as VBMS contains no indication that other service connection issues were appealed to the Board, and there is no indication from the RO that any other issues have been certified as being on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a September 2014 rating decision in VBMS, the RO granted secondary service connection for acute left posterior inferior cerebellar artery stroke, embolic/vascular disease.  There is no indication the Veteran has appealed that decision.  

2.  There is no longer a controversy regarding the benefit sought on appeal, as the RO has granted the claim.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether secondary service connection for a stroke is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2002).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In the present case, in a September 2014 rating decision in VBMS, the RO granted secondary service connection for an acute left posterior inferior cerebellar artery stroke, embolic/vacscular disease (claimed as stroke secondary to coronary artery disease, type II diabetes mellitus, and nephropathy with hypertension) and assigned a 10 percent disability rating, effective from October 6, 2009.  This is a full grant of the benefit that had been sought on appeal.  Thus, the issue on appeal to the Board is rendered moot.  In other words, there is no longer a question or controversy remaining.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, secondary service connection for a stroke, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal is dismissed.


ORDER

The issue of entitlement to service connection for a stroke or CVA as secondary to service-connected coronary artery disease, type II diabetes mellitus, and hypertension is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


